           Case 3:20-cv-03131-JSC Document 21 Filed 05/27/20 Page 1 of 4




     Michael P. Lehmann (SBN 77152)
 1   Christopher L. Lebsock (SBN 184546)
 2   Samantha J. Stein (SBN 302034)
     HAUSFELD LLP
 3   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
 4   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
 5
     mlehmann@hausfeld.com
 6   clebsock@hausfeld.com
     sstein@hausfeld.com
 7
     On behalf of Plaintiff and the Proposed Class
 8
     [Additional Counsel Listed on Signature Page]
 9

10

11                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                 SAN FRANCISCO DIVISION
13
      PACIFIC WINE DISTRIBUTORS, INC.,               Case No. 3:20-cv-03131-JSC
14    individually and on behalf of all others
      similarly situated,                            CLASS ACTION
15
                                   Plaintiff,        ADMINISTRATIVE MOTION
16           vs.                                     TO CONSIDER WHETHER CASES
                                                     SHOULD BE RELATED
17    VITOL INC.; SK ENERGY AMERICAS,
      INC.; and SK TRADING INTERNATIONAL [N.D. Cal. Civil L.R. 3-12, 7-11]
18    CO. LTD.,
                                          Related Case Nos.:
19                            Defendants.     20-cv-03427-JCS
                                              20-cv-03483-JSC
20                                            20-cv-03535
21

22

23

24

25

26

27



     MOT. TO RELATE                                                        CASE NO. 20-CV-03131
               Case 3:20-cv-03131-JSC Document 21 Filed 05/27/20 Page 2 of 4




 1   I.         INTRODUCTION

 2              Plaintiff Pacific Wine Distributors, Inc. (“PWDI” or “Plaintiff”) previously filed an

 3   Omnibus Administrative Motion to Relate four other proposed class actions to PWDI’s first-filed

 4   case (ECF No. 13), and on May 22, 2020, the Court granted the Motion (ECF No. 20).1 Since the

 5   Court’s Order, three additional proposed class actions have been filed in this District alleging

 6   substantially the same claims against substantially the same parties. Accordingly, pursuant to Civil

 7   Local Rule 3-12, PWDI now files this Motion to Relate the following cases filed in this District:

 8             Kravitz et al v. SK Energy Americas, Inc. et al, No. 3:20-cv-03427-JCS (N.D. Cal., filed

 9              May 20, 2020) (“Kravitz action”);

10             Accurate Testing & Inspection, LLC v. SK Energy Americas Inc. et al, No. 3:20-cv-03483-

11              JSC (N.D. Cal., filed May 22, 2020) (“Accurate Testing action”); and

12             BB&B Business Group et al v. Vitol Inc., et al, No. 3:20-cv-03535 (N.D. Cal., filed May

13              26, 2020) (Judge not yet assigned) (“BB&B action”).2

14   II.        LEGAL STANDARD FOR RELATING CASES

15              “Whenever a party knows or learns that an action, filed in or removed to this district is (or

16   the party believes that the action may be) related to an action which is or was pending in this

17   District as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case

18   an Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R. 7-

19   11.” Civil L.R. 3-12(b).

20              Under Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) The actions

21
     1
       Fricke-Parks Press, Inc. et al v. SK Energy Americas, Inc., et al, No. 3:20-cv-03148-LB (N.D.
22   Cal., filed May 7, 2020) (“Fricke-Parks action”); Hudson, et al, v. Vitol, Inc., et al, No. 5:20-cv-
     03217-NC (N.D. Cal., filed May 11, 2020) (“Hudson action”); Johnston v. Vitol Inc., et al, No.
23   4:20-cv-03238-KAW (N.D. Cal., filed May 12, 2020) (“Johnston action”); Bogard Construction,
24   Inc. v. Vitol Inc., et al, No. 3:20-cv-03267-SK (N.D. Cal., filed May 13, 2020) (“Bogard action”).
     2
      PWDI also previously filed a request to add the Kravitz action to the prior Omnibus Motion to
25   Relate (ECF No. 19). The Court’s prior Order relating cases did not include the Kravitz action,
26   however, and thus PWDI includes it with this Motion. Additionally, it is quite possible that
     additional actions related to PWDI’s case will be filed in the future. PWDI will continue filing
27   periodic Motions to Relate as needed, unless otherwise instructed by the Court.


                                                         1
     MOT. TO RELATE                                                                   CASE NO. 20-CV-03131
            Case 3:20-cv-03131-JSC Document 21 Filed 05/27/20 Page 3 of 4




 1   concern substantially the same parties, property, transaction or event; and (2) It appears likely that

 2   there will be an unduly burdensome duplication of labor and expense or conflicting results if the

 3   cases are conducted before different Judges.” Civil L.R. 3-12(a).

 4   III.    THE NEW ACTIONS SHOULD BE RELATED

 5           Plaintiff PWDI respectfully submits that the Kravitz, Accurate Testing, and BB&B actions

 6   should now be related to the PWDI case. Plaintiff filed its proposed class action on May 6, 2020,

 7   following the action brought by California’s Attorney General: The People of the State of

 8   California v. Vitol Inc., SK Energy Americas, Inc., and SK Trading International Co. Ltd.,

 9   California Superior Court, San Francisco (filed May 4, 2020). Thereafter, plaintiffs in the Kravitz,

10   Accurate Testing and BB&B actions filed suit. These actions all reference the same misconduct

11   identified by California’s Attorney General.

12           As can be readily seen by comparing the Complaints in these actions, they all involve

13   substantially the same subject matter and parties as in PWDI’s case. See accompanying Decl. of

14   Samantha J. Stein, Exs. A–D (Complaints filed in the Northern District). All of these actions charge

15   the same named Defendants, Vitol Inc. (“Vitol”), SK Energy Americas, Inc. (“SK Energy”), and

16   SK Trading International Co. Ltd. (“SK Trading”), with violations of the California Cartwright Act

17   (Cal. Bus. & Prof. Code §§ 16720 et seq.), and California’s Unfair Competition Law, Cal. Bus. &

18   Prof. Code §§ 17200 et seq. (“UCL”), and the PWDI and Accurate Testing actions also allege

19   violations of Section 1 of the Sherman Act (15 U.S.C. § 1). All cases allege that Vitol, SK Energy,

20   and SK Trading acted to restrain competition in the spot market for gasoline formulated for use in

21   California and in certain gasoline blending components used in that gasoline between at least

22   February 18, 2015 and December 31, 2016. And all cases allege virtually the same facts and details

23   about how the named Defendants carried out their alleged conspiracy.

24           Accordingly, these cases call for determination of multiple questions of fact and law that

25   are the same or substantially similar, including whether Defendants Vitol, SK Energy, and SK

26   Trading engaged in anticompetitive conduct and the amount of damages owed to the proposed

27   class. Given the substantial overlap in the parties, relevant transactions and events, and questions


                                                       2
     MOT. TO RELATE                                                                CASE NO. 20-CV-03131
           Case 3:20-cv-03131-JSC Document 21 Filed 05/27/20 Page 4 of 4




 1   of fact and law in these actions, relating them will avoid waste of the Court’s resources and prevent

 2   inconsistent results. It will also assist in the most just and efficient resolution of these actions. See

 3   Fed. R. Civ. P. 1.

 4   IV.     CONCLUSION

 5           For the reasons set forth above, Plaintiff PWDI respectfully requests that the Court order

 6   the Kravitz, Accurate Testing, and BB&B actions related to the above-captioned Pacific Wine

 7   Distributors action.

 8

 9   DATED: May 27, 2020                                     HAUSFELD LLP
                                                             By:    /s/ Samantha J. Stein
10                                                           Michael P. Lehmann (SBN 77152)
11                                                           Christopher L. Lebsock (SBN 184546)
                                                             Samantha J. Stein (SBN 302034)
12                                                           HAUSFELD LLP
                                                             600 Montgomery St., Suite 3200
13                                                           San Francisco, CA 94111
                                                             Telephone: (415) 633-1908
14
                                                             Facsimile: (415) 358-4980
15                                                           mlehmann@hausfeld.com
                                                             clebsock@hausfeld.com
16                                                           sstein@hausfeld.com

17                                                           Brian Murray (pro hac vice to be filed)
                                                             Lee Albert (pro hac vice to be filed)
18
                                                             GLANCY PRONGAY & MURRAY LLP
19                                                           230 Park Avenue, Suite 530
                                                             New York, NY 101689
20                                                           Telephone: (212) 682-5340
                                                             Facsimile: (212) 884-0988
21                                                           Email: bmurray@glancylaw.com
                                                                     lalbert@glancylaw.com
22

23                                                           Attorneys for Plaintiff Pacific Wine
                                                             Distributors, Inc. and the Proposed Class
24

25

26

27


                                                        3
     MOT. TO RELATE                                                                   CASE NO. 20-CV-03131
